DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 16, drawn to a neural network system to monitor an audience and an environment to determine video content to be sequenced for the audience to view, classified in CPC Symbol H04N21/8541.
II. Claims 17 – 20, drawn to training a neural network with data representing audience reactions and environment conditions and expected video tracks sequenced with backpropagation learning techniques to minimize a cost function, classified in CPC Symbol G06N 3/08.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case Invention I is a system and Invention II is a training method that is not necessarily required by Invention I as Invention I is the live usage of the neural network (assumed previously trained).
During a telephone conversation with the Attorney of Record Louis Percello (Reg. No. 33,206) on May 18th , 2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1 – 16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claims 1 – 16 are allowable. Claims 17 – 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the telephone Interview held on May 18th, 2022, is hereby withdrawn and claims 17 – 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 22nd, 2019 and January 27th, 2021 were filed before the mailing date of the Notice of Allowance (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Attorney of Record on June 15th, 2022 (see attached Interview Summary).
	Note: In the interest of brevity, the Examiner does not list previously presented or unamended original claims.  Claims 17 – 20 are rejoined and in the interest of brevity are not listed in this amendment simply for the claim status change.
	
The application has been amended as follows:
Regarding claim 1)
Claim 1) (Currently Amended) A storyline control system comprising:
a neural network circuit having an input layer, one or more hidden layers, and an output layer, the input layer having a situation context input sublayer and an environmental input sublayer and the output layer having a selection/sequencing output sublayer and an environmental output sublayer, each of the layers having a plurality of neurons, each of the neurons having an activation;
one or more situation context circuits each having one or more context inputs from one or more sensors monitoring an audience and one or more sentiment outputs connected to the situation context input sublayer;
one or more environmental information circuits having one or more environmental sensor inputs and an environmental output connected to the environmental input sublayer;
one or more selection circuits connected to the selection/sequencing output sublayer, and
one or more sequencing circuits connected to the selection/sequencing output sublayer, wherein the one or more selection circuits selects one or more selected storylines and the one or more sequencing circuits sequences the selected storylines into a story that is played.

Regarding claim 3)
Claim 3) (Currently Amended) A system, as in Claim 1,
where the one or more situation context circuits performs one or more of the following functions: facial recognition, position recognition, natural language processing (NLP), recognition of key phrases, and speech recognition.

Regarding claim 7)
Claim 7) (Currently Amended) A system, as in Claim 1, where the one or more selection circuits selects one or more of the selected storylines based on a dynamic pattern of sentiment outputs and a dynamic pattern of environmental outputs as processed by the neural network.

Regarding claim 8)
Claim 8) (Currently Amended) A system, as in Claim 1, the one or more sequencing circuits sequences one or more of the selected storylines based on a dynamic pattern of sentiment outputs and a dynamic pattern of environmental outputs as processed by the neural network.

Regarding claim 9)
Claim 9) (Currently Amended) A system, as in Claim 1, where the neural network circuit is a convolutional neural network (CNN).

Regarding claim 11)
Claim 11) (Currently Amended) A storyline control system comprising:
a neural network circuit having an input layer, one or more hidden layers, and an output layer, the input layer having a situation context input sublayer, a background context input sublayer, and an environmental input sublayer and the output layer having a selection/sequencing output sublayer and an environmental output sublayer, each of the layers having a plurality of neurons, each of the neurons having an activation;
one or more situation context circuits each having one or more context inputs from one or more sensors monitoring an audience and one or more sentiment outputs connected to the situation context input sublayer;
one or more environmental information circuits having one or more environmental sensor inputs and an environmental output connected to the environmental input sublayer;
one or more selection circuits connected to the selection/sequencing output sublayer, and
one or more sequencing circuits connected to the selection/sequencing output sublayer, wherein the one or more selection circuits selects one or more selected storylines and the one or more sequencing circuits sequences the selected storylines into a story that is played.

Regarding claim 14)
Claim 14) (Currently Amended) A system, as in Claim 11, where the one or more selection circuits selects one or more of the selected storylines and the sequencing module sequences one or more of the selected storylines based on a dynamic pattern of sentiment outputs, background context, and environmental outputs as processed by the neural network.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 is taken as the representative claim.  Claim 1 recites a novel neural network application with inputs regarding the situation of the audience and the viewing environment in order to determine content to display / play for the audience and an additional output determined by the neural network to sequence the storyline selected for display / output.  While the inputs and outputs are cited, the arrangement of the inputs and outputs is an additional claimed feature (first limitation) that provides a novel structure to the neural network.  The sequencing is not merely immediately when the computation is done, but determining the time to transition in story lines based on multiple inputs to the neural network (see Figure 4 for arrangements of the inputs and outputs for the neural network)
Regarding claim 11, the claim recites additional inputs to those of claim 1 (the “background context”) and thus is allowable for reasons similar to claim 1.
Regarding claim 17, the claim recite the learning and optimization algorithm / method to train the neural network of claim 1 where the neural network is the same thus the same allowable features are recited and thus same reasons apply.
Regarding claims 2 – 10, 12 – 16, and 18 – 20, the dependent claims are allowable for the reasons given for their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The Examiner cites the closest prior art found in search and Interference search in the Conclusion section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  George, et al. (US PG PUB 2018/0255335 A1 referred to as “George” throughout) in Figures 11 – 13 teach a related technology for virtual reality applications, but lacks neural networks as in the present invention.  Doyle, et al. (US PG PUB 2020/0126533 A1 referred to as “Doyle” throughout) teaches a machine learning model, but with language applications (see Figures 2 and 4 at least) instead of video switching as claimed and no strong teachings of structuring a neural network as in the claimed invention.  Dorner (US Patent #11,176,484 B1 referred to as “Dorner” throughout) teaches in Figure 3B emotion detection of a user with a neural network but not the input and output as in the present invention to address user content and sequencing.

References that do NOT overcome the Applicant’s Effective Filing Date: Baughman, et al. (US PG PUB 2022/0138995 A1 referred to as “Baughman” throughout) teaches in Figure 3 a similar / related neural network application.

References found in Interference Search: Edwards, et al. (US PG PUB 2021/0350346 A1 referred to as “Edwards” throughout) in Figure 2 and claim 2 suggests environment considerations in forming audio outputs to a user.  Yehezkel Rohekar (US Patent #11,354,542 B2 referred to as “Yeh” throughout) in claim 1 performs classification of objects in video with environment considerations and does not address the problem and solution the present invention does.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487